DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:
	Claim 1, line 1, it appears – the – should be inserted before “brush head”.
Appropriate correction is required.

     Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Design Patent D337,201 (hereinafter Haddad) in view of U.S. Design Patent D371,001 (hereinafter Meeks).
As for claim 20, Haddad discloses in Figs. 1, 2 and 5, for example, a brush (toothbrush; see Title), comprising: a brush head; and a handle connected to the brush head, the handle including a linear portion proximate to the brush head (Fig. 2 still shows “a linear portion”, in side view, proximate to the brush head, albeit, this linear portion is angled or at an angle) and a sigmoidal portion including a first curve and a second curve (Figs. 1 and 5) shaped to fit between a thumb and a finger of a person when holding the handle (if so desired), wherein the sigmoidal portion is distal to the brush head (Figs. 1 and 5). As for the preamble reciting a paintbrush, such recitation merely involves intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Haddad discloses all of the recited subject matter as previously recited above with the exception of the entire handle being substantially coplanar with the brush head. Meeks teaches in Figs. 3-6, for example, a brush (toothbrush; see Title) wherein the entire handle is substantially coplanar with the brush head (Figs. 5 and 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haddad’s brush such that the entire handle is substantially coplanar with the brush head as suggested by Meeks for a more compact or fluid design.

Allowable Subject Matter
6.	Claims 1-4 and 6-19 are allowed.
	Claim 1 is allowable over the prior art (dependent claims 2-4 and 6-19 depend on or back to claim 1) since the prior art fails to adequately teach or suggest all of the limitations of claim 1, in particular, wherein: the top segment of the handle is aligned with the neck segment and the brush head.


Conclusion
7.	Applicant’s arguments with respect to claims 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723